Citation Nr: 1100605	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to August 
1979.  He also had service as a member of the United States 
Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2005 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Veteran testified before a decision review officer (DRO) at a 
hearing in December 2008 with regards to the petition to reopen 
and the claim of service connection for tinnitus.  He also 
testified before the undersigned at a hearing in December 2009 
regarding all issues.  Transcripts of both hearings are of 
record.

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when a claimant identifies PTSD without more, it 
cannot be considered a claim limited only to that diagnosis, but 
rather must be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that VA 
obtains in support of the claim.  The Court found that such an 
appellant did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In this regard, the evidence shows that the Veteran has also been 
diagnosed with depression.  However, the Veteran was denied 
service connection for depression in a December 2004 rating 
decision, and he did not appeal.  The record does not raise a 
petition to reopen a claim of service connection for depression.  
Therefore, based on the Veteran's description of the claim, his 
symptoms, and the information obtained in support of the claim, 
the Board will consider the Veteran's current claim only as a 
claim of service connection for PTSD.


FINDINGS OF FACT

1.  By an April 2004 rating decision, the RO denied the Veteran's 
petition to reopen a previously denied claim of service 
connection hearing loss; the Veteran did not appeal.

2.  The evidence related to the Veteran's right ear hearing loss 
that was received since the April 2004 rating decision does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran does not have tinnitus that is related to his 
military service.

4.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
Veteran's claim of service connection for right ear hearing loss.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.304, 20.1103 (2010).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

3.  The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2005 and 
June 2006 for the petition to reopen and the issue of service 
connection for tinnitus, and in January 2007 for the issue of 
service connection for PTSD, before the AOJ's initial 
adjudication of the claims.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have been 
cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically the requirement that new and material evidence be 
received in order to reopen his previously denied claim, and 
provided the definition of new and material evidence.  The 
Veteran was also apprised of what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  Additionally, while the April 
2005 notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board 
notes that the Veteran was apprised of these criteria in 
correspondence dated in March 2006.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
May 2007 (PTSD) and November 2007 (hearing loss and tinnitus).  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the May 2007 and November 2007 VA opinions obtained in this 
case were sufficient, as they were predicated on a full reading 
of the VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the statements 
of the appellant, and provide explanations for the opinions 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

Petition to Reopen

The Veteran was denied service connection for hearing loss in a 
rating decision dated in February 1990.  The Veteran's petition 
to reopen his claim of service connection for hearing loss was 
denied in a rating decision dated in April 2004.  The petition 
was denied, according to the RO, because the Veteran failed to 
report for a VA audiological examination and no new evidence was 
presented that showed that the Veteran's preexisting right ear 
hearing loss was aggravated by his military service.  The Veteran 
applied to have his claim reopened in correspondence received in 
March 2005.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the April 2004 
denial of the petition to reopen consisted of the Veteran's 
service treatment records (STRs) through the end of his period of 
active duty ending in August 1979, and VA treatment records dated 
through 1994, including audiograms in January 1990 and March 1992 
that showed right ear hearing loss.  His pre-service examination 
in August 1975 revealed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15

40
LEFT
15
10
10

10

An audiogram in January 1977 showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15

40
LEFT
15
10
10

10

His discharge examination in June 1979 showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
40
LEFT
10
15
15
15
5

This evidence tends to show that the Veteran had an increased 
threshold at 4000 Hertz at entrance to service and that his 
acuity remained the same at that frequency during service.  

The relevant evidence received since the 2004 denial to reopen 
consists of VA treatment records dated through 2008, a VA 
audiological examination dated in November 2007, and the 
Veteran's contentions, including his testimony at his December 
2008 and December 2009 hearings.  The November 2007 VA 
examination shows that the Veteran has current right ear hearing 
loss.  The examiner opined that the Veteran's current right ear 
hearing loss was less likely as not caused by or a result of 
acoustic trauma.  The examiner explained that the hearing loss in 
the right ear was only present at 3000-4000 Hertz in the STRs.  
Etiology was unknown, but hearing in that ear remained stable 
during active duty military service according to the examiner.  
The current hearing loss in the right ear was first noted in 1990 
and etiology of the asymmetry was unknown.  The Veteran testified 
at this December 2009 hearing that he could not remember if he 
noticed a worsening of his hearing in his right ear following the 
in-service grenade explosion.  There was no medical evidence that 
shows that the Veteran's preexisting right ear hearing loss was 
aggravated during his military service. 

Having reviewed all of the evidence received since the April 2004 
denial to reopen the claim of service connection for hearing 
loss, the Board finds that there is new evidence that was not 
previously of record, but that none of it tends to prove the 
Veteran's claim in a way different from the evidence previously 
of record.  Namely, the new evidence does not indicate that a 
preexisting right ear hearing loss underwent any worsening during 
service.  Thus, the new evidence is not new and material.

The Board acknowledges the Veteran's contention that he has right 
ear hearing loss that is related to his military service.  
Specifically, the Board acknowledges the Veteran's contention 
that his right ear hearing loss was aggravated by an in-service 
grenade explosion.  However, there is no evidence of record 
showing that the Veteran has the specialized medical education, 
training, and experience necessary to render competent medical 
opinion as to the etiology of this disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2010).  Consequently, the Veteran's own lay assertions as to the 
etiology of his right ear hearing loss have no probative value, 
and therefore are not new and material evidence.  Even the 
Veteran did not recall experiencing a worsening, and while it 
might be argued that increased thresholds shown at separation 
represented a worsening, such evidence (STRs) was previously 
available when the Veteran's claim was denied in 2004.  The new 
evidence does nothing to further the Veteran's claim of service 
connection.

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995).  

Tinnitus

The Veteran contends that he has tinnitus as a result of a 
grenade blast.  The Veteran is service connected for residuals of 
a shell fragment wound of his right leg as a result of the 
grenade blast; accordingly, acoustic trauma is conceded.  His 
STRs are silent for any treatment for, or diagnosis of, tinnitus.  

Post-service medical records are silent for any complaints of 
tinnitus until December 2004.  At the November 2007 VA 
examination, the Veteran reported constant tinnitus, but was 
unable to recall the approximate year of onset.  The examiner 
opined that it was less likely as not due to acoustic trauma.  
The examiner's rationale was that there was no significant change 
in hearing during active military service and no report of 
tinnitus.  There is no medical opinion in any of the Veteran's 
voluminous post-service medical records that indicates that the 
Veteran's tinnitus is related to his military service.

The Veteran testified at his December 2008 hearing that he did 
not know if he had tinnitus following the grenade blast.  He then 
testified that he noticed tinnitus right after discharge and that 
his notice of tinnitus was gradual.  He testified at his December 
2009 hearing that he did not remember when his tinnitus began.

Based on a review of the evidence, the Board finds that service 
connection for tinnitus is not warranted.  Although the Board 
recognizes that the Veteran had acoustic trauma as a result of 
the in-service grenade explosion, the evidence does not show that 
any current tinnitus was due to the in-service trauma.  The only 
medical opinion of record, that of the VA examiner, indicates 
that the Veteran's tinnitus is not due to his military service.  
There are no medical opinions to the contrary, and the Veteran 
has not alluded due to the existence of any positive nexus 
opinions.  Additionally, the Veteran has not provided information 
on which a finding of continuity of symptoms can be based.

The examiner's finding is further supported by the absence of any 
complaints of tinnitus until 2004.  The Court has indicated that 
normal medical findings at the time of separation from service, 
as well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service that 
resulted in any chronic or persistent disability).  Thus, the 
lack of objective evidence of tinnitus complaints, symptoms, or 
findings for more than 20 years between the period of active 
service and the Veteran's claim of service connection is evidence 
that tends to demonstrate that this disability did not have its 
onset in service or for many years thereafter. 

The Board also finds that the Veteran's testimony is insufficient 
to establish that his tinnitus is related to his service.  The 
Board acknowledges that the Veteran is competent to testify 
regarding the onset of his tinnitus.  Competent testimony is 
limited to that which the witness has actually observed, and is 
within the realm of his personal knowledge; such knowledge comes 
to a witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  
Furthermore, the Board acknowledges that in some instances, lay 
evidence may be sufficient to establish a nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay 
person is not competent to provide testimony regarding nexus);

Nevertheless, the evidence shows that the Veteran is unable to 
remember the onset of his tinnitus, and therefore, his statements 
cannot be used to establish a nexus between his in-service 
acoustic trauma and his current tinnitus.  The Veteran reported 
to the VA examiner that he could not recall the onset of his 
tinnitus and testified in December 2008 that he did not know if 
he had tinnitus following the grenade explosion.  His testimony 
in December 2008 also indicates that he noticed tinnitus right 
after discharge, yet he testified in December 2009 that he did 
not remember the onset of his tinnitus.  Therefore, the Veteran's 
testimony does not establish a nexus to service.

On the basis of the above analysis, and after consideration of 
all the evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
tinnitus that is traceable to disease or injury incurred in or 
aggravated during active military service.

PTSD

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a).  Where the claimed stressor is not related to combat, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation 
in combat includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and 
decorations such as the Bronze Star Medal that have been awarded 
with a Combat "V" device.

However, where VA determines that the Veteran did not engage in 
combat with the enemy, or that the Veteran did engage in combat 
with the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).
 
With regards to the corroboration of stressors, the Board 
observes there has been a recent amendment to 38 C.F.R. § 3.304 
concerning stressors based on a veteran's "fear of hostile 
military or terrorist activity."   

The amendment provides that if a stressor claimed by a veteran is 
related to the veteran's "fear of hostile military or terrorist 
activity" and a VA or VA-contracted psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor so 
long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear of hostile 
military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, . . .  and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  

The Veteran contends that he has PTSD as a result of the in-
service grenade explosion.  Since the Veteran is service 
connected for residuals of a shell fragment wound of the right 
leg, the Veteran's stressor is confirmed.

Post-service medical records show extensive psychiatric treatment 
related to the Veteran's alcohol and cocaine dependence issues.  
None of the voluminous post-service psychiatric treatment records 
show a diagnosis of PTSD.  A VA treatment record dated in August 
2005 shows no history of PTSD and a PTSD screen in January 2007 
was negative.

The Veteran was afforded a VA examination in May 2007.  The 
Veteran reported no PTSD symptoms.  He reported that he tried to 
remember the grenade accident, but was not able to recall any 
specifics.  Following examination, the Veteran was diagnosed with 
alcohol and cocaine dependence, in partial remission; depressive 
disorder not otherwise specified (NOS); and dementia due to 
substance abuse (by report).  The examiner opined that the 
Veteran did not meet the criteria for PTSD.  The examiner 
explained that the Veteran had a verified stressor experience, 
but had no recall for the event.  The Veteran reported that he 
had never been able to remember the incident, but heard stories 
of what might have happened.  The Veteran did not meet the 
stressor criterion because he could not recall the incident and 
therefore, did not experience intense fear, hopelessness, or 
horror.  In addition, he did not describe symptoms related to 
PTSD.  The examiner opined that the Veteran's depression was in 
response to his situational stressors, as well as his frustration 
with his reported memory deficits.  

A private psychiatric evaluation was obtained by the SSA in 
September 2007.  Regarding PTSD, the Veteran reported nightmares 
of death.  Because he did not recall anything, he had not had 
obtrusive memories or flashbacks.  

Based on a review of the evidence, the Board finds that service 
connection for PTSD is not warranted.  Although the Veteran has a 
verified stressor, there is no medical evidence of a diagnosis of 
PTSD.  As noted above, service connection for PTSD requires 
medical evidence diagnosing PTSD in accordance with the DSM-IV.  
38 C.F.R. §§ 3.304(f); 4.125(a).  In this case, there is simply 
no medical evidence of any diagnosis of PTSD.  Neither the VA 
examination nor the SSA evaluation showed a diagnosis of PTSD.  
Moreover, although the Veteran has numerous post-service 
psychiatric treatment records, including the reports of several 
hospitalizations, none of them shows a diagnosis of PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Here, there is 
no competent medical evidence that shows a diagnosis of PTSD.  
With no evidence of a diagnosis of PTSD, the analysis ends and 
service connection must be denied.  

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to diagnosis of a disability.  Espiritu, 
2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the 
Veteran's own assertions as to diagnosis have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  The Veteran 
does not have PTSD that is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for right ear hearing loss, 
the application to reopen is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


